DETAILED ACTION 
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 17/044,627, filed on 10/01/2020. Claims 1-14 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/044,627, filed 10/01/2020 is a national stage entry of PCT/JP2019/012605, International Filing Date: 03/25/2019, and claims foreign priority to 2018-071528, filed 04/03/2018.
This application is acknowledged as a National Stage Entry of International Application No. PCT/JP2019/012605 filed on 03/25/2019. 

Response to Amendment

4.	In the response filed July 27, 2022, Applicant amended claims 1, 13, and 14, and did not cancel any claims. No new claims were presented for examination. 

5.	The claim interpretation under 35 U.S.C. 112(f) applied in the previous office action is still applicable.

6.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

7.	Applicant's arguments filed July 27, 2022 have been fully considered.

8.	Applicant submits “it is asserted in the Office Action that “a receiver, configured to” in claim 1 invokes interpretation under 35 USC 112(f). It is also asserted in the Office Action that “a signal detector, configured to” in claim 1 invokes interpretation under 35 USC 112(f). Applicant disagrees.” [Applicant’s Remarks, 07/27/2022, pages 8-9]

The Examiner respectfully disagrees. Contrary to Applicant’s assertions, the limitations “a receiver, configured to” and “a signal detector, configured to” invoke interpretation under 35 USC 112(f). As described in MPEP 2181, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis: (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. In this case, claim 1 includes the limitation “a receiver, configured to” that appears to be a “means-plus-function” limitation since it lacks structure and merely recites a placeholder with a corresponding function: “a receiver, configured to receive”. Similarly, the limitation “a signal detector, configured to” appears to be a “means-plus-function” limitation since it lacks structure and merely recites a placeholder with a corresponding function: “signal detector, configured to detect.”
To determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential). MPEP 2181.
With respect to evidentiary element (1), Applicant appears to submits that the term “receiver” designates structure. In response, it is noted that the term “receiver” does not connate structure that is well defined in the prior art. The term “receiver” is not known in the art to have structure. Similarly, the term “signal detector” is not known in the art to have structure. FIG. 2 illustrates a block diagram of the components of the information processing apparatus, the components including: a determiner 101, a receiver 102, a decider 103, and a presenter 104. As shown in FIG. 1, the receiver 102 is devoid of any physical structure/hardware. Applicant does not point out to any paragraphs to show that the terms “receiver” and “signal detector” have corresponding structure. Despite Applicant’s arguments, Applicant has still failed to clearly identify the structure in the Specification that corresponds to the means-plus-function elements. Applicant should clearly identify in the Specification which structural elements perform the function of the claimed components.
With respect to respect to evidentiary element (2), contrary to Applicant’s assertions,  the term “receiver” does not denote structure. Similarly, the term “signal detector” does not denote structure. These terms have not achieved recognition as nouns denoting structure, and, therefore, the terms would not be recognized by persons having ordinary skill in the art as structural nouns.
With respect to evidentiary element (3), it is noted that the prior art does not provide evidence that the terms “receiver” and “signal detector” denote structure. The Applicant has not provided objective evidence that these terms would be recognized as structural nouns by persons having ordinary skill in the art. The Examiner emphasizes that such conclusions are unsupported allegations that do not provide evidence that the terms have an art-recognized structure to perform the claimed function. Accordingly, the prior art does not provides evidence that the terms have an art-recognized structure to perform the claimed function.
 Accordingly, claim 1 is a “means plus function” claim, and 35 U.S.C. 112(f) does apply to claim 1. Please refer to the “Claim Interpretation” section below for further clarification.

9.	Applicant submits that “nothing in the cited references, whether considered either separately or in any permissible combination, would teach or suggest at least the following features recited in amended claim 1: “determine, with reference to a machine tool database, machine tools which can be idle for a predetermined period before the desired delivery date as a plurality of usable machine tools, wherein the machine tool database stores, for each machine tool, a machine tool ID, specifications and structural characteristics, an installation location, a type, a processing result, and a use status indicating an idle state or, when in use, the time until which the machine tool is used; perform cutting simulation in consideration of the product specifying data and the specifications and structural characteristics of each machine tool included
in the machine tool database, determine whether it is possible to perform processing of a desired shape with a desired accuracy, derive an optimum processing condition from a processing time and processing accuracy, and determine a necessary machine tool which can perform processing under the optimum processing condition; and search for the necessary machine tool from among the plurality of usable machine tools; and a display unit, configured to display information concerning the necessary machine tool as a search result.” [Applicant’s Remarks, 07/27/2022, page 11]

	The Examiner agrees. Regarding the rejection under 35 U.S.C. 103, Applicant’s arguments are deemed to be persuasive. Upon reconsideration of the claims in view of Applicant’s amendments, the previous rejection of claims under 35 U.S.C. 103 is withdrawn. When considered in view of the claims as a whole, the prior art of record, either alone or in any combination, does not disclose “perform cutting simulation in consideration of the product specifying data and the specifications and structural characteristics of each machine tool included in the machine tool database, determine whether it is possible to perform processing of a desired shape with a desired accuracy, derive an optimum processing condition from a processing time and processing accuracy, and determine a necessary machine tool which can perform processing under the optimum processing condition,” as substantially recited in independent claims 1, 13, and 14. More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Hazama et al. (US 5,971,589) in view of Boensch et al. (US 2012/0303674 A1) in view of Adachi et al. (CA 2953667 A1) in view of Tamaru (US 2002/0059320 A1). The 35 U.S.C. 103 rejection of claims 1-14 is withdrawn in response to Applicant’s amendment to independent claims 1, 13, and 14.

10.	Applicant submits that “elements such as a signal detector configured to detect signals from sensors respectively provided in a plurality of machine tools, and a processor cannot be performed in the human mind.” [Applicant’s Remarks, 07/27/2022, page 12]

Applicant submits that the details of the signal detector and processor could not be performed in the human mind (Remarks at page 12). The Examiner points out that the underlying analysis of the claims may be performed in the human mind and/or with the use of pen and paper. Furthermore, other claim limitations directed to gathering information and making decisions may be performed in the human mind and/or with pen and paper. The details of the signal detector and processor were more explicitly addressed in Step 2A, Prong 2 and Step 2B of the Subject Matter Eligibility test.

11.	Applicant submits that “even if the claimed invention were deemed to recite an abstract idea, the alleged abstract idea is integrated into a practical application of determining a necessary machine tool which can perform processing under an optimum processing condition, searching for the necessary machine tool from among the plurality of usable machine tools, and displaying information concerning the necessary machine tool as a search result, as recited in amended claim 1.” [Applicant’s Remarks, 07/27/2022, page 13]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “even if the claimed invention were deemed to recite an abstract idea, the alleged abstract idea is integrated into a practical application...” The additional elements in exemplary claim 1 recite: a receiver, a user terminal, a signal detector, configured to detect signals from sensors respectively provided in a plurality of machine tools, a processor, a machine tool database, machine tools, a plurality of usable machine tools, and a display unit, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea. The Examiner further asserts that the displaying step is merely displaying data (i.e., information concerning the necessary machine tool) using standard computer components, which merely adds the words apply it with the judicial exception (See MPEP 2106.05).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no receiver, user terminal, signal detector, sensors,  processor, database, display unit, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information concerning the necessary machine tool, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of displaying a list of factories each including the necessary machine tool, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

12.	Applicant submits “In BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, 2015-1763 (Fed. Cir. Jun. 27, 2016), the Federal Circuit held that “[a]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces” even if -- although this next point is not at all conceded by the Applicant -- individual claim limitations are deemed to recite non-inventive features. (Emphasis added.) Accordingly the claimed invention is patent-eligible for at least this reason as well.” [Applicant’s Remarks, 07/27/2022, page 13]

Next, under Step 2B, Applicant cites the CAFC’s BASCOM decision and, as best understood by the Examiner, suggests that a similar eligibility rationale applies in this instance (Remarks at page 13). In response, the Examiner points out that the Federal Circuit concluded that the claims in BASCOM encompassed a “non-conventional and non-generic arrangement” of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user. In contrast, Applicant's claims have not been shown to encompass a “non-conventional and non-generic arrangement” of the additional elements. The additional elements of a receiver, a user terminal, a signal detector, configured to detect signals from sensors respectively provided in a plurality of machine tools, a processor, a machine tool database, machine tools, a plurality of usable machine tools, and a display unit have not been shown to be used or arranged in any unconventional manner or non-generic manner, and therefore the analogy to the CAFC’s eligibility rationale in the BASCOM decision is not persuasive.

13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations will be presented later in this Office Action.

Claim Interpretation

14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

15.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a receiver, configured to and a signal detector, configured to in claim 1.
The claim limitations “a receiver, configured to,” and “a signal detector, configured to” (claim 1) invoke 112(f). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the system, which implements the receiver and the signal detector (i.e., determiner 101 – as described in the Specification “The determiner 101 receives signals from sensors respectively provided in a plurality of machine tools 110.” – See paragraph 0034), as being implemented by a server (Spec, at paragraph [0022]), while also noting that the hardware arrangement of the server includes a CPU, a ROM, a communication controller, a RAM, and a storage (par. [0039]). Accordingly, the structure corresponding to the receiver and signal detector recited in claim 1 is interpreted as being embodied as a generic computer programmed with software to perform the corresponding functions recited in this claim (Spec at paragraphs [0022, 0039]), describing the elements of a generic computer that may implement the claim functions).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

18.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry, (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-12), method (claim 13), and non-transitory computer readable medium (claim 14) are directed to at least one potentially eligible category of subject matter (i.e., machine, process, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-14 is satisfied.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” or concepts performed in the human mind such as via observation, evaluation, and judgment, as set forth in the enumerated groupings of abstract ideas set forth in the 2019 PEG. The limitations reciting the abstract idea(s), as recited in exemplary claim 1, are identified in bold below:
Claim 1:
process the signals from the sensors to determine operation statuses of the plurality of machine tools (The “process the signals to determine” step can be accomplished mentally such as by human evaluation or judgment.); 
determine, with reference to a machine tool database, machine tools which can be idle for a predetermined period before the desired delivery date as a plurality of usable machine tools, wherein the machine tool database stores, for each machine tool, a machine tool ID, specifications and structural characteristics, an installation location, a type, a processing result, and a use status indicating an idle state or, when in use, the time until which the machine tool is used (The “determine” step can be accomplished mentally such as via human observation/judgement and perhaps with the aid of pen and paper.);
perform cutting simulation in consideration of the product specifying data and the specifications and structural characteristics of each machine tool included in the machine tool database (This step can be performed in the human mind and/or with the use of pen and paper to estimate the behavior of various materials under different cutting conditions with different machine tools.);
determine whether it is possible to perform processing of a desired shape with a desired accuracy (The “determine” step can be accomplished mentally such as via human observation/judgement and perhaps with the aid of pen and paper. For instance, a person can determine if a machine tool will provide a desired level of accuracy depending on the material that needs to be cut (i.e., wood, metal, aluminum). In general, blades with more teeth will provide a smoother, finer cut whereas blades with fewer teeth will provide a rougher cut.);
derive an optimum processing condition from a processing time and processing accuracy (The “derive” step can be accomplished mentally such as via human observation/judgement and perhaps with the aid of pen and paper.), and
determine a necessary machine tool which can perform processing under the optimum processing condition (The “determine” step can be accomplished mentally such as by human evaluation or judgment, even if aided with pen and paper.);
search for the necessary machine tool from among the plurality of usable machine tools (The “search” amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).); and 
display information concerning the necessary machine tool as a search result (The “display” step can be accomplished mentally such as via a human providing the results with the aid of pen and paper, and also describes insignificant extra-solution data output activity.);
wherein said search result includes a list of factories each including the necessary machine tool in an order of at least one of a delivery date order, cost order, processing accuracy order, processing time order, and processing distance order (This step can be performed by a human with the aid of pen and paper, and is therefore a mental step.).
Because the above-noted limitations recite steps falling within the Mental Processes abstract idea grouping of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Independent claims 13 and 14 recite similar limitations as those recited in claim 1 and therefore are found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements recited are: a receiver, a user terminal, a signal detector, configured to detect signals from sensors respectively provided in a plurality of machine tools, a processor, a machine tool database, machine tools, a plurality of usable machine tools, and a display unit (claim 1), processor (claims 2-4, 6-8), said display unit (claims 5 and 9-12), sensors respectively provided in a plurality of machine tools, a machine tool database, a plurality of usable machine tools, a necessary machine tool, and a necessary machine tool (claims 13 and 14). The “receive from a user terminal a manufacturing order comprising product specifying data, a desired delivery date, and a budget, wherein the product specifying data specifies a product to be manufactured” limitation describes insignificant pre-solution data gathering activity. See MPEP 2106.05d(II). The “search” limitation amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). Similarly, the limitation “display information concerning the necessary machine tool as a search result” describes insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).
These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they merely encompass generic computing elements to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and which merely serve to link the use of the judicial exception to a particular technological environment (computer-based operating environment). MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements recited are: a receiver, a user terminal, a signal detector, configured to detect signals from sensors respectively provided in a plurality of machine tools, a processor, a machine tool database, machine tools, a plurality of usable machine tools, and a display unit (claim 1), processor (claims 2-4, 6-8), said display unit (claims 5 and 9-12), sensors respectively provided in a plurality of machine tools, a machine tool database, a plurality of usable machine tools, a necessary machine tool, and a necessary machine tool (claims 13 and 14). The limitation “receive from a user terminal a manufacturing order comprising product specifying data, a desired delivery date, and a budget, wherein the product specifying data specifies a product to be manufactured” describes insignificant pre-solution data gathering activity. See MPEP 2106.05d(II). The “search” limitation amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d). Similarly, the limitation “display information concerning the necessary machine tool as a search result” describes insignificant extra-solution data output activity may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).These additional elements have been evaluated, but when considered individually and in combination, fail to add significantly more to the abstract idea because they amount to using generic computing elements to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and which merely serve to link the use of the judicial exception to a particular technological environment (computer-based operating environment). Notably, Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraph [0039]: “The hardware arrangement of the server 201 will be described with reference to FIG. 8. The server 201 includes a CPU 810, a ROM 820, a communication controller 830, a RAM 840, and a storage 850.”). Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Furthermore, it is noted that that the claimed use of sensors is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Boensch et al., Pub. No.: US 2012/0303674 A1 (paragraph [0022]: “individual tools and/or the associated tool holders are equipped with additional sensors, where the sensor signals can also be transmitted as dynamic information items to the server.”). See also, Venencio et al., Pub. No.: US 2004/0009585 A1 (paragraph [0013]: “known sensory systems frequently deal with an electrical signal received from a sensor.”). See also, Yigit et al., Pub. No.: US 2006/0031840 A1 (paragraph [0052]: The winding machine 216 may be monitored via well-known sensors to track machine status and state. Data related with manufacturing may be gathered from feedback points in the plants using sensors…”). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-12 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite details that narrow the same abstracts idea(s) recited in the independent claims, i.e., activities falling within the Mental Processes abstract idea grouping as described in the 2019 PEG.  For example, dependent claim 2 recites a step for determining the necessary machine tool as a result of a cutting simulation based on the product specifying data, claim 3 recites steps for determining an optimum processing condition based on a processing time and processing accuracy, and determining 3the necessary machine tool that satisfies the optimum processing condition, claim 4 recites a step for determining the optimum processing condition further based on a chatter suppression degree, a chatter stability limit, and a processing distance, claim 6 recites a step for determining the plurality of usable machine tools based on statuses set by owners of the plurality of machine tools, claim 7 recites a step for determining a schedule of using the necessary machine tool; claim 8 recites a step for determining whether production progresses in accordance with the schedule; however these steps can be accomplished mentally such as by human evaluation or judgment. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims.  Dependent claims 5 and 9-12 have been evaluated as well, however similar to claims 2-4 and 6-8, these claims also set forth steps falling within the same Mental Processes abstract idea groupings recited in the independent claims. Dependent claims 5, and 9-12 have been evaluated as well, however these claims describe insignificant extra-solution data output activity. For example, claim 5 recites said display unit displays at least one of a delivery date, a cost, and information of a factory including the necessary machine tool, and claim 9 recites displays a list of the necessary machine tools in an order of at least one of a delivery date order, cost order, processing accuracy order, processing time order, and processing distance order. Dependent claims 6-8 recite an abstract idea that falls into the “Certain Method of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for determining the plurality of usable machine tools based on statuses set by owners of the plurality of machine tools, determining a schedule, and assessing a schedule, which amounts to limitations for managing personal behavior or interactions or following rules or instructions for determining whether production progresses in accordance with the schedule; these steps are organizing human activity by managing interactions between people by following rules, or instructions. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Allowable over the prior art

19.	Claims 1-14 are allowable over the prior art. With respect to independent claim 1, although the prior art of record teaches a receiver, configured to receive from a user terminal a manufacturing order comprising product specifying data and a desired delivery date (See, e.g., Hazama et al. – US 5,971,589 at col. 5, lines 51-61, col. 12, lines 53-55,  col. 20, lines 17-42); a processor (Hazama et al. at col. 16, lines 50-67), configured to: determine operation statuses of the plurality of machine tools (Hazama et al. at col. 84, lines 41-63); determine, based on the product specifying data, a necessary machine tool to manufacture the product (Hazama et al. at col. 84, lines 41-63); a display unit, configured to display information concerning the necessary machine tool (Hazama et al. at col. 27, lines 4-28); a signal detector, configured to detect signals from sensors respectively provided in a plurality of machine tools (See, e.g., Boensch et al. – US 2012/0303674 A1 at paragraphs 0022, 0026); process the signals from the sensors to determine operation statuses of the plurality of machine tools (Boensch et al., paragraphs 0022, 0026, 0063); wherein the machine tool database stores, for each machine tool, a machine tool ID, an installation location, a type, a processing result, and a use status indicating an idle state or, when in use, the time until which the machine tool is used (Boensch et al. at paragraphs 0012, 0020, 0022-0024, 0033); determine, with reference to a machine tool database, machine tools which can be idle for a predetermined period before the desired delivery date as a plurality of usable machine tools (See, e.g., Adachi et al. – CA 2953667 at paragraphs 0040, 0059); wherein said search result includes a list of factories each including the necessary machine tool in an order of at least one of a delivery date order, cost order, processing accuracy order, processing time order, and processing distance order (Adachi at paragraphs 0017, 0029, Table 1); receive from a user terminal a manufacturing order comprising a budget (See e.g., Tamaru – US 2002/0059320 A1 at paragraph 0043); and determine a necessary machine tool (Tamaru at paragraphs 0043, 0313, 0341), as recited in amended claim 1, the closest prior art of record does not teach perform cutting simulation in consideration of the product specifying data and the specifications and structural characteristics of each machine tool included in the machine tool database, determine whether it is possible to perform processing of a desired shape with a desired accuracy, derive an optimum processing condition from a processing time and processing accuracy, and determine a necessary machine tool which can perform processing under the optimum processing condition, as currently recited in amended claim 1 (and similarly encompassed by independent claims 13 and 14).
Although the prior art of record generally teaches computer-implemented features for managing production and manufacturing processes, including determining a necessary machine tool to manufacture a product, the prior art of record does not teach or render obvious the claimed information processing apparatus, comprising: a receiver, configured to receive from a user terminal a manufacturing order comprising product specifying data, a desired delivery date, and a budget, wherein the product specifying data specifies a product to be manufactured; a signal detector, configured to detect signals from sensors respectively provided in a plurality of machine tools; a processor, configured to: process the signals from the sensors to determine operation statuses of the plurality of machine tools; determine, with reference to a machine tool database, machine tools which can be idle for a predetermined period before the desired delivery date as a plurality of usable machine tools, wherein the machine tool database stores, for each machine tool, a machine tool ID, specifications and structural characteristics, an installation location, a type, a processing result, and a use status indicating an idle state or, when in use, the time until which the machine tool is used; perform cutting simulation in consideration of the product specifying data and the specifications and structural characteristics of each machine tool included in the machine tool database, determine whether it is possible to perform processing of a desired shape with a desired accuracy, derive an optimum processing condition from a processing time and processing accuracy, and determine a necessary machine tool which can perform processing under the optimum processing condition; and search for the necessary machine tool from among the plurality of usable machine tools; and a display unit, configured to display information concerning the necessary machine tool as a search result; wherein said search result includes a list of factories each including the necessary machine tool in an order of at least one of a delivery date order, cost order, processing accuracy order, processing time order, and processing distance order (as required by independent claim 1, and similarly encompassed by independent claims 13 and 14), thus rendering independent claims 1/13/14 and dependent claims 2-12 as allowable over the prior art. These claims are not allowed, however, because they stand rejected under 35 USC §101 as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Schmeling et al., Pub. No.: US 2018/0096175 A1 – describes a distributed manufacturing platform and related techniques that connect designers, manufacturers, shippers, and other entities and simplifies the process of manufacturing and supplying new and existing products. Further describes that matching an order request to a production machine may occur based on any number of factors or criteria, individually or in combination, including price, type of product or printer, availability, quality requirements, capabilities, reputation, shipping cost, security, etc.
B.	Yamazaki et al., Pub. No.: US 2017/0297323 A1 – describes performing a simulation of cutting based on the CAD (computer aided design) data. 
C.	Wayne et al., Patent No.: US 5,377,116 – describes a method and system for designing a cutting tool. Further describes accessing machining data and tool design experience from a database, for comprehensive and accurate modelling of the physical phenomena in cutting operations, and for adaptively evaluating tool response and chip-flow simulations. Wayne teaches performing cutting simulation in consideration of the specifications and structural characteristics of the machine (col. 5, lines 38-43, “When it is desired to predict only the tool response during a simulated cutting operation, the flowchart in FIG. 2A executes along branch 30-1. Initially, a tool geometry is selected with a corresponding set of tool properties such as stress, strain, and creep.”).
D.	Montana et al., Pub. No.: US 2016/0188770 A1 – describes simulating the machining of a workpiece.
E.	Miyata et al., Pub. No.: WO 2013/002097 A1 – describes a work simulation device and method. Further describes that when performing cutting using an NC (Numerical Control) machine tool, machining simulation is used to verify whether a desired shape can be correctly machined by the prepared NC program.
F.	Brecher, Christian, Martin Esser, and Stephan Witt. "Interaction of manufacturing process and machine tool." CIRP annals 58.2 (2009): 588-607 – describes analysis of the interactions between a manufacturing process and a machine tool.
G.	Åström, Peter. Simulation methodologies within virtual manufacturing applied on mechanical cutting. Diss. Luleå tekniska universitet, 2001 – describes simulation methodologies within virtual manufacturing, and specifically methodologies for cutting simulations.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683